Citation Nr: 0308705	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinea pedis.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from May 1978 to December 1998.  

This appeal arose from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In October 2000, the veteran requested a 
personal hearing before a member of the Board.  The hearing 
was scheduled and the veteran was informed of the date, time 
and location of the hearing.  The veteran failed to report 
for the hearing, and for two subsequently scheduled hearings.  
She has not provided good cause for her failure to report nor 
has she requested a rescheduled hearing since the last 
scheduled hearing.  Therefore, the Board considers her 
request for a hearing withdrawn.


FINDING OF FACT

The medical evidence does not show that chronic tinea pedis 
was manifest during active service, or that any current tinea 
pedis is causally related to any incident of the veteran's 
active service.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002), 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim and of the newly enacted requirements 
of the VCAA in the March 2001 letter from the RO.  She was 
informed, through that document and through the November 2001 
statement of the case, as to what information the VA had in 
her case and what information would be necessary to complete 
her case.  She was told that if she identified the 
information VA would assist her in getting it.  Therefore, VA 
has no outstanding duty to inform her that any additional 
information or evidence is needed.  

The veteran has been scheduled for several BVA hearings with 
regard to the instant claim.  She failed to report to each 
and never rescheduled after missing the last scheduled 
hearing.  Two VA examination reports are of record.  The 
veteran's treatment records have been obtained.  The veteran 
has been informed of all pertinent laws and regulations 
through the statement of the case and the Board notes that 
the veteran has been provided notice and assistance as 
required in the VCAA.  No further assistance in this regard 
appears to be warranted.  Consequently, the Board finds that 
additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 
16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends, in essence, that she is entitled to 
service connection for tinea pedis, or bilateral athlete's 
feet, which began in service.  She urges that scrubbing 
floors in her socks, along with wearing military boots and 
undertaking rigorous physical activity caused the condition.  
However, a review of the record shows only one mention of 
treatment for a tinea fungal infection in April 1979, and a 
diagnosis of tinea pedis dating from March 2000 on a post 
service VA examination report.  Thus, there is no competent 
medical evidence that this condition is related to service.  
The service medical records fail to show chronic tinea pedis.  
The diagnosis occurred over a year after service, and a VA 
examiner noted she had no ongoing treatment for the 
condition.  The medical evidence is solidly against the 
veteran's theory.  Thus, as there is no link between the 
current disability and service, as will be explained in 
further detail below, the Board finds that the preponderance 
of the evidence is against the claim, and that it must be 
denied.  

Service medical records show one episode of treatment for a 
tinea fungal infection of the feet in April 1979.  It was 
treated with antifungal medication.  The balance of the 
service medical records show no treatment for tinea pedis.  A 
report of VA examination dated in March 2000 indicates a 
reported history of athlete's foot in 1979 following 
scrubbing detail.  It was made worse by wearing military 
boots.  She continued to have itching but used over-the-
counter powder and did not get treatment in service.  She no 
longer wears sandals because she feels her feet do not look 
good due to the condition.  Photographs of the feet showed 
the condition as described.  The examination yielded a 
diagnosis of tinea pedis, bilaterally.  

A report of VA examination dated in May 2000 indicates a 
history of dermatophytosis or athlete's feet, fairly well-
controlled at present.  The examiner found scaling and 
increased pigmentation of the feet.  

The Board notes that there are no relevant findings of 
chronic tinea pedis, only the isolated indication of one 
episode of treatment in April 1979.  This represents one 
treatment in 20 years of service.  The Board finds that this 
does not suggest a chronic condition in service.  Further, 
there has been no continuity of treatment since service.  The 
veteran has reported she has not been treated since service.  
The VA medical examiners did not indicate that the condition 
was related to service.  The only evidence of a relationship 
between the isolated documented symptoms in service and any 
current tinea pedis is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that she experienced, her 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that she has a current disability and that a relationship 
exists between the disability and her service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  In the 
absence of medical evidence establishing a relationship 
between a current tinea pedis and service, the preponderance 
of the evidence is against the claim of service connection 
for such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.




ORDER

Service connection for tinea pedis is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

